The opinion of the court was delivered, by
Strong, J.
As the record is presented to us, it exhibits a judgment given against the defendant, notwithstanding all the issues were determined in his favor, and this without any question reserved. This was of course irregular. It is probable the judgment was intended to have been given against the garnishees, and not against the defendant; and if there was in fact no other finding of the jury than a verdict on the 2d plea, it may be that there was nothing in the way of a judgment against the garnishees. If the issue rendered by the 2d plea was immaterial, a verdict upon it amounted to nothing. The plea should have been met by a demurrer, and the plea of payment disposed of in the regular way. If the issue joined upon that had been determined in favor of the plaintiffs, they would have been entitled to a judgment against the garnishees. But as the record stands, the judgment that was given is erroneous.
Judgment reversed and the record remitted, with directions to proceed, &c.